Summary of Loan Agreement Entered into by and between Shenzhen BAK Battery Co.,
Ltd. (“the Company”) and Shenzhen Branch, Bank of China (the “Creditor”) Dated
June 2, 2009


Main articles:
Ø
Contract number: (2009)Zhenzhongyin Sijiezi 60312;

Ø
Loan principal: RMB 50 million;

Ø
Loan Term: from June 2, 2009 to June 2, 2010;

Ø
Interest rate: fixed at 4.779%;

 
n
Interest accrued and settled per month, interest settlement day is the 20th day
of each month;

 
n
Penalty interest rate for delayed repayment: 4.779% plus 50% *4.779%;

 
n
Penalty interest rate for embezzlement of loan proceeds: 4.779% *1;

Ø
If any of the following occurs, the Creditor is entitled to demand prepayment of
loan principal and interest before maturity and cancel all loans unprovided:

 
n
Delay in repayment of loan interest and the loan principal;

n        The Company uses loan proceeds for purposes other than what is  agreed
without the consent of the Creditor;
n        The Company provides untrue declaration or hide important  financial
information about its operation;
 
n
The Company terminates operation or is stopped from operation;

Ø
Purpose of the loan is to provide working capital for the Company;

Ø
This Loan Agreement is in compliance with the Comprehensive Credit Facility
Agreement of Maximum Amount (No. Zhenzhongyin Exiezi 000024).

Ø
Advanced repayment of loan needs to be approved by the Creditor;

Ø
Breach of contract penalties: correct the breach of contract in time limit;
suspension of loan unprovided; release loan agreement, demand prepayment of loan
principal and interest before maturity; imposition of punitive interest incurred
due to delayed loan; imposition of punitive interest for embezzlement of
loan; imposition of plural interest for unpaid interest; withdraw from any
accounts of the Company the loan principal, interest and other fees;
compensation for the Creditor’s expenses incurred due to demanding the loan
principal and interest in case of litigation, etc.



Headlines of the articles omitted
Ø
Loan arrangement

Ø
Interest clearing of the loan

Ø
Payment of the loan

Ø
Guarantee

Ø
Declaration and Promise

Ø
Rights reserved

Ø
Modification, Amendment and Termination of Contract

Ø
Disputation settlement

Ø
Fee

Ø
Attachment

Ø
Other agreements

Ø
Validity


 
 

--------------------------------------------------------------------------------

 
